Citation Nr: 0617755	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-07 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for right shoulder 
bursitis.  

4.  Entitlement to service connection for bilateral wrist 
tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to May 1971 and 
April 1990 to September 1990.  He also had Active Duty for 
Training (ACDUTRA) for 14 days in 1987, four days in 
September 1988, eight days in March 1989, 12 days in May 
1989, and from 17 days in May 1989.  The veteran also served 
in the Reserves for various periods of time between 1973 and 
1989.  He joined the Air Force Reserves in December 1989, and 
was retired in November 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
October 2003 and June 2005, but was remanded for additional 
development.  The appeal has now been returned to the Board 
for further review.  

The issue of entitlement to service connection for a right 
elbow disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current left elbow epicondylitis; right 
shoulder impingement; right wrist degenerative joint disease; 
and his left wrist strain are related to injuries sustained 
during active duty in, active duty for training, or inactive 
duty training. 



CONCLUSIONS OF LAW

1.  A left elbow disability was incurred in active duty, 
active duty for training, or inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Right shoulder bursitis was incurred in active duty, 
active duty for training, or inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 5107(b); 38 C.F.R. § 3.303.

3.  Bilateral wrist tendonitis was incurred in active duty, 
active duty for training, or inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is inapplicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

The veteran contends that he developed disabilities of the 
wrists, left elbow, and right shoulder as a result of 
injuries sustained while performing his duties as an aircraft 
technician during active duty in 1990, active duty for 
training and inactive duty for training in the Air Force 
Reserves.  

He has testified that his job required carrying heavy tools 
and holding heavy parts in place for long periods of time.  
While he was also a civilian employee of the Air Force during 
this time, he believes that his injuries were sustained while 
on active duty for training or inactive duty training.  The 
veteran argues that this type of work over time led to the 
development of his claimed disabilities.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection will also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the veteran's service medical records for the 
reserves includes an examination conducted in February 1989.  
His upper extremities were found to be normal and to have 
full range of motion.  

A November 1992 statement from a private doctor indicates 
that the veteran had been treated for tendonitis of the 
wrists, right greater than left.  He was to be released from 
work for approximately five days. 

In a September 1993 medical history for the reserves, the 
veteran answered "yes" to a history of swollen or painful 
joints.  However, an examination conducted at this time found 
that the upper extremities were normal.  

A July 1995 Occupational Physical and History for the 
reserves notes that the veteran denied pain or stiffness in 
his joints.  His job title was an aircraft 
technician/electro-environmentalist.  

Private treatment records dated May 10, 1996, show that the 
veteran was seen for complaints of pain in his left elbow, 
right shoulder, and left calf.  He worked as an aircraft 
electrician, which involved repetitive use of his left arm.  

The veteran had noticed pain straining his arm for the last 
several months, and it seemed to have gotten worse.  His past 
medical history included similar symptoms for the right elbow 
that had resolved.  Following examination, the impression was 
lateral epicondylitis of the left elbow, and mild right 
shoulder bursitis.  

Private treatment records indicate that the veteran underwent 
continued treatment and therapy for his left elbow disability 
through August 1996.  

Private treatment records from August 1996 show that the 
veteran underwent surgery related to chronic left lateral 
epicondylitis.  

February 1997 treatment records from the reserves show that 
the veteran underwent repair of epicondylitis in August 1996.  
He had been going to physical therapy but was no longer 
experiencing any improvement.  

Private medical records show that the veteran continued to 
undergo therapy for his left elbow disability.  July and 
August 1996 records show that the veteran had pain with 
dorsal flexion of his wrist.  

A January 1997 letter from the U.S. Department of Labor 
informed the veteran that his claim based on left lateral 
epicondylitis had been accepted.  The injury was found to 
have been sustained while the veteran was employed by the 
Department of the Air Force prior to September 11, 1996.  

Private treatment records dated in January and February 1997 
show that the veteran continued to be followed for his left 
elbow disability.  In February 1997 his condition was 
described as stabilized.  

The veteran was placed on physical profile by the service 
department in February 1997.  He was restricted to light duty 
to avoid stress on his left arm.  March and May 1997 forms 
indicated that he was to continue with light duty and avoid 
excessive movement and stress of the left arm.  

May 1997 treatment records from the reserves show that the 
veteran was still experiencing pain due to lateral 
epicondylitis.  

August 1997 treatment records from the reserves note that the 
veteran's elbow problems began May 10, 1996.  He had 
undergone surgery and been assigned light duty.  However, he 
was unable to lift his tool box.  His private physician 
considered the disability to be permanent.  

A January 1998 Memorandum for Headquarters states that the 
veteran had been unable to satisfactorily perform his duties 
within the past year.  This was attributed to an inability to 
use his left arm.  He was determined to be medically 
disqualified for continued military duty as a result of 
chronic lateral epicondylitis with permanent light duty 
restriction.  

Private treatment records dated from May to November 1998 
show that the veteran continued to be followed for his left 
elbow disability.  He also experienced pain in his wrists, 
right elbow, and right shoulder.  

The veteran was afforded a VA examination in February 1999.  
He stated that he first began to develop left elbow pain in 
1996.  He said he was on active duty in the reserves when 
this pain began.  Currently, there was constant pain with 
stiffness and weakness.  The 1996 surgery was noted.  

The veteran also reported that he began to experience right 
elbow pain in 1995 when carrying his heavy toolbox out to the 
flight line where his aircraft was located.  He eventually 
had to carry the toolbox with his left arm, which also began 
to hurt.  

The veteran indicated that he first injured his wrists in 
1992 while working on an aircraft control panel.  He 
continued to experience intermittent pain in his wrists with 
stiffness in the morning.  

The veteran's right shoulder pain reportedly began in 1993.  
He believed that this was due to simple wear and tear on the 
joint due to requirements for physical training.  

After physical examination, the impressions were left elbow 
pain secondary to surgery to debride loose particles from the 
joint with essentially negative X-rays, right elbow pain 
secondary to a small bony density seen just proximal to the 
radial head on X-rays, left wrist pain secondary to 
hypertrophic degenerative changes in the dorsal and distal 
carpal row as seen on X-rays, right wrist pain not observed 
on examination and with negative X-ray results, and right 
shoulder bursitis with no X-ray abnormalities.  

VA treatment records from 2000 indicate that the veteran 
underwent therapy for right shoulder pain.  He also reported 
right elbow pain on occasion.  November 2000 records note 
full range of motion with negative X-ray studies.  The 
veteran believed that his complaints were made worse by his 
job where he did a lot of data entry and desk work.  The 
assessment and plan was chronic right shoulder pain, and 
intermittent right elbow pain probably related to myofascial 
trigger points, possibly related to repetitive position and 
motion while working.  

In March 2001, the veteran appeared at a hearing before a 
hearing officer at the regional office.  He testified that 
after his first period of active duty, he entered the Army 
National Guard in 1973.  He eventually transferred to the 
Army Reserves, but was discharged in April 1978.  He went 
back to the Army Reserves in August 1986.  He had transferred 
to the Air Force Reserves in December 1989 and had accepted a 
position as an Air Reserve Technician.  This had been 
followed by six months of active duty in conjunction with 
Desert Storm.  He had remained in the reserves until 1998.  

The veteran testified that he had multiple types of positions 
while in the Reserves.  He noted that in addition to his 
civilian job with the Reserves, he also served his weekend 
drills and his two weeks of training every year.  It was his 
belief that his multiple joint problems were a compilation of 
all the periods he was on active duty during those weekends, 
two week summer camps, and his six months of active duty in 
1990.  

The veteran noted that his civilian job and job in the 
reserves were essentially the same, and he was authorized to 
wear his uniform even while working in a civilian capacity.  
However, the veteran testified that the first time he ever 
sought treatment for his left elbow was in conjunction with a 
duty weekend.  His two week tours were often overseas in 
places such as Okinawa and Guam, where he worked repairing 
aircraft on the flight line.  See Transcript. 

VA treatment records from 2001 to 2002 show continued 
treatment for various complaints.  November 2001 records 
found no abnormalities or degenerative joint disease of the 
right shoulder.  The wrists had no abnormalities, although 
there was a hypertrophic spur along the dorsal aspect of the 
wrist of the right elbow.  No abnormalities of the left wrist 
were seen.  The assessment was chronic myofascial pain in the 
right shoulder girdle.  

The veteran underwent a VA examination in November 2004.  The 
examiner reviewed the claims folder, and noted the veteran's 
service on active duty and in the reserves.  He further noted 
the veteran's civilian job with the Air Force, and said that 
this was also apparently considered to be active duty.  On 
examination, the veteran reported left elbow pain, but denied 
any problems with the right elbow.  

The veteran's bilateral wrist strain had begun while holding 
a cockpit dashboard during repairs, which resulted in 
considerable strain on his wrists and a diagnosis of 
tendonitis.  Right shoulder bursitis had begun in 1995 and 
persisted to this time.  Following the examination, the 
assessment was left elbow lateral epicondylitis with 
ostectomy and degenerative joint disease, right shoulder 
impingement secondary to degenerative joint disease, right 
wrist degenerative joint disease, and left wrist strain.  

In August 2005, an addendum to the November 2004 examination 
was requested and received.  The examiner noted that he had 
been incorrect in believing that the veteran's civilian job 
with the Air Force had been considered active duty.  The 
examiner opined, however, that given the veteran's weekend 
drills and the time frame for reporting his bilateral wrist 
disabilities, it could be concluded that they were the result 
of his active reservist exposure.  

After a review of the treatment dates for the left elbow 
disability, the examiner further concluded that the elbow 
injury occurred during active duty for training in 1995.  
Finally, the examiner also related the veteran's right 
shoulder disability to his active duty for training.  The 
examiner added that he was unable to verify the dates of the 
veteran's training in the claims folder, but that if active 
duty for training could be documented for the weekends from 
1990 to 1998, then the veteran's wrists, left elbow, and 
right shoulder were all related to service.  

The veteran was afforded another VA examination by a 
different examiner in December 2005.  The examiner reviewed 
the claims folder and noted that the veteran's active duty 
for training in 1987, 1988, and 1989, and his six months of 
active duty in 1990 had been verified.  The examiner stated 
that based on his review of the claims folder and a copy of 
the Board remand, it was as likely as not that the veteran's 
original injuries of the wrists, the left elbow, and the 
right shoulder occurred during the period from 1987 to 
September 1990.  

The evidence favors a finding of injuries during active duty 
for training.  The veteran is competent to report these 
injuries, and the VA examiners seem to have found that such 
injuries likely did occur, not withstanding the relative 
paucity of documentation in the service and other medical 
records.

Current disabilities of the left elbow, right shoulder, and 
both wrists are well documented as shown by the diagnoses of 
the VA examiners.

The remaining question is whether the evidence supports a 
link between the current disabilities and injuries in a 
qualifying period of service.

The clearest opinion was provided by the VA examiner who 
conducted the November 2004 examination.  That examiner 
provided a favorable opinion.  While the opinion was 
conditioned upon the veteran actually having had periods of 
inactive duty training; the record documents at least some 
such periods of service.  

The December 2005 examiner provided an inconclusive opinion 
that could be read as either supportive or against the 
service connection claims.  It reports the onset of the 
disabilities both before the claimed injuries and during 
active service in 1990.

There are no other competent opinions in this regard.  Given 
that the clearest opinion supports a link between the current 
disabilities and a injuries during  qualifying service, the 
evidence is in favor of a finding a link between current 
disabilities and service.

The three elements for service connection having been 
satisfied, service connection for left elbow, right shoulder, 
and bilateral wrist disabilities is granted.


ORDER

Entitlement to service connection for a left elbow disability 
is granted.

Entitlement to service connection for right shoulder bursitis 
is granted.

Entitlement to service connection for bilateral wrist 
tendonitis is granted


REMAND

In its previous remands the Board requested that the veteran 
be afforded VA examination to obtain an opinion as to whether 
a current right elbow disability was related to service.  
While the examination was performed in November 2004, no 
opinion was been provided.  The August 2005 and December 2005 
VA examination reports also do not provide this opinion.  
Given the February 1999 imaging study as well as the private 
medical records dated from 1998 to 2002 that show treatment 
for right elbow pain and hypertrophic spurring, it remains 
uncertain as to whether or not the veteran has a chronic 
right elbow disability, related to service.  

The Board is obligated to ensure compliance with its remand 
directives.  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Steal v. West, 11 Vet. App. 268 (1998).  
The Board finds that this issue must again be remanded to 
complete the actions requested by the previous remands.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder, including a copy 
of this remand, should be referred to the 
physician who conducted the December 2005 
examination for an opinion as to whether 
there is a current right elbow disability 
related to service.  The examiner should 
state that the claims folder was 
reviewed. 

The physician should state whether the 
veteran has a current right elbow 
disability.  His attention is invited to 
the November 2001 private records showing 
hypertrophic spurring of the right elbow, 
as well as the records of treatment for 
right elbow pain dated from 1998 to 2002.

If the veteran is found to have a current 
right elbow disability, the physician 
should express an opinion with rationale, 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current right elbow disability had 
its onset during active service or 
ACDUTRA, or is due to an injury during 
inactive duty training.

If the physician who conducted the 
December 2005 examination is unavailable, 
another physician should review the 
claims folder, including a copy of this 
remand, and provide the requested 
opinions.  If the physician believes that 
the opinions cannot be rendered without 
an additional examination, the veteran 
should be scheduled for an examination of 
his claimed right elbow disability.  

2.  Then readjudicate the veteran's 
claim.  If the benefits sought remain 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to this Board, if otherwise 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


